The Savannah Bancorp, Inc. YEAR-END EARNINGS ANNOUNCEMENT January 28, 2011 For Release: Immediately Savannah Bancorp Reports Fourth Quarter and Annual Results SAVANNAH, GA(Globe Newswire) – January 28, 2011 - The Savannah Bancorp, Inc. (Nasdaq: SAVB) reported a net loss for the fourth quarter 2010 of $1,876,000 compared to net income of $762,000 in the fourth quarter 2009.Net loss per diluted share was 26 cents in the fourth quarter of 2010 compared to net income per diluted share of 13 cents in 2009.Net loss for 2010 was $3,989,000 compared to net income of $929,000 in 2009.Net loss per diluted share was 60 cents in 2010 compared to net income per diluted share of 16 cents in 2009.The decline in 2010 earnings results primarily from a higher provision for loan losses, lower gain on sale of securities and gain on hedges, partially offset by higher net interest income.Pretax earnings before the provision for loan losses and gain/loss on sale of securities and foreclosed assets were $15,765,000 in 2010 versus $14,596,000 in 2009.Core earnings were $4,448,000 in the fourth quarter 2010 compared to $3,835,000 in 2009. Total assets increased 1.6 percent to $1.07 billion at December 31, 2010, up $16 million from $1.05 billion a year earlier.Loans totaled $827 million compared to $884 million one year earlier, a decrease of 6.5 percent.Deposits totaled $924 million and $885 million at December 31, 2010 and 2009, respectively, an increase of 4.4 percent.Shareholders’ equity was $85.8 million at December 31, 2010 compared to $79.0 million at December 31, 2009.The Company’s total capital to risk-weighted assets ratio was 12.29 percent at December 31, 2010, which exceeds the 10 percent required by the regulatory agencies to maintain well-capitalized status. John C. Helmken II, President and CEO, said, “In the fourth quarter, we had an opportunity to exit several nonperforming relationships and though the short term impact of those actions resulted in our quarterly loss, the actions allowed us to resolve several significant problem assets.While there seems to be a growing sentiment, both regionally and locally, that the economy has turned the corner, it is only appropriate that we move some of these nonperforming assets in the event the bottom that we are sensing is false.Additionally, as we have done throughout the year, our discipline of reappraising collateral and OREO again contributed to some of our changes to earnings.” The allowance for loan losses was $20,350,000, or 2.46 percent of total loans at December 31, 2010 compared to $17,678,000 or 2.00 percent of total loans a year earlier.Nonperforming assets were $49,099,000 or 4.60 percent of total assets at December 31, 2010 compared to $42,444,000 or 4.04 percent at December 31, 2009.For 2010, net charge-offs were $18,348,000 compared to $8,687,000 for 2009.The provision for loan losses was $21,020,000 in 2010 compared to $13,065,000 in 2009.The higher provision for loan losses was primarily due to real estate-related charge-offs and continued weakness in the Company’s local real estate markets.Fourth quarter 2010 net charge-offs were $5,894,000 compared to net charge-offs of $1,762,000 for the same period in 2009.The provision for loan losses for the fourth quarter of 2010 was $6,725,000 compared to $2,560,000 for 2009. Helmken continued, “Our strategic and operational direction remains sound.As stated above, our pre-tax, pre-provision earnings allow us to continue to aggressively deal with asset quality and real estate values with only a nominal impact on capital.Our capital ratios remain very strong with a leverage ratio of 8.44 percent and total capital to risk-weighted assets of 12.29 percent.Net interest income for 2010 was the highest in our Company’s 20 year history.Our fourth quarter net interest income of $8.8 million is the highest recorded in the last eight quarters.Noninterest expense, which was elevated in the third quarter in part due to our acquisition of the deposits of First National Bank, is down to a more acceptable level of $6.7 million.However, there is more work to be done there and we are well into that process. We continue to do many things well but theyare overshadowed by our portfolio losses.Our branches continue to do an outstanding job of gathering low cost deposits as is evidenced by an improved deposit mix and a net interest margin thatwas up to 3.57 percent in the fourth quarter.Our commercial group is bringingin new loan relationships even as we reduce our concentrations of construction and development loans.Wealth management continues to shine with the strong performance of Minis & Co. and growth in the customers served by The Savannah Bank’s Trust division.We continue to be in a ‘do business’ mode at The Savannah Bancorp.” -1- Net interest income increased $1,262,000, or 3.9 percent, in 2010 versus 2009.The net interest margin decreased 3 basis points to 3.43 percent in 2010, while average interest-earning assets increased $44 million.Net interest income increased $518,000, or 6.2 percent, to $8,833,000 in the fourth quarter 2010 versus the fourth quarter 2009.Fourth quarter net interest margin increased to 3.57 percent in 2010 as compared to 3.47 percent in 2009, primarily because the Company continued to reduce its cost of funds in 2010.The net interest margin increased 55 basis points on a linked quarter basis from the 3.02 percent margin for the third quarter 2010.The Company received $174 million in cash when it acquired the deposits and certain assets of First National Bank, Savannah (“First National”) in an FDIC-assisted transaction in June, 2010.This excess liquidity decreased the net interest margin significantly in the third quarter 2010. Noninterest income declined $1,511,000, or 17 percent, in 2010 versus 2009.The decline was primarily due to $871,000 lower gain on hedges and $1,511,000 lower gain on sale of securities partially offset by $248,000 higher trust and asset management fees and $678,000 higher other operating income.Noninterest income decreased $913,000, or 34 percent, in the fourth quarter of 2010 versus the same period in 2009 due to a $1,123,000 lower gain on the sale of securities, partially offset by $249,000, or 77 percent, higher other operating income.In the fourth quarter 2010, the Company sold its 50 percent interest in a parking lot that resulted in a $255,000 gain included in other operating income. Noninterest expense for 2010 was flat compared to 2009.In 2010, noninterest expense included approximately $600,000 of expenses related to the purchase of First National.Noninterest expense decreased $587,000, or 8.1 percent, to $6,701,000 in the fourth quarter 2010 compared to the same period in 2009.FDIC deposit insurance increased $72,000, or 19 percent, while loss on sale of foreclosed assets decreased $702,000, or 55 percent, to $567,000.In addition, fourth quarter 2010 noninterest expense included approximately $250,000 of expenses related to the purchase of First National.The Company closed three branches of the former First National in the fourth quarter. The Savannah Bancorp, Inc. (“SAVB” or “Company”), a bank holding company for The Savannah Bank, N.A., Bryan Bank & Trust (Richmond Hill, Georgia), and Minis & Co., Inc., is headquartered in Savannah, Georgia and began operations in 1990.SAVB has eleven branches in Coastal Georgia and South Carolina.Its primary businesses include loan, deposit, trust, asset management, and mortgage origination services provided to local customers. Forward-Looking Statements This press release contains statements that constitute “forward-looking statements” within the meaning of the Securities Act of 1933 and the Securities Exchange Act of 1934 as amended by the Private Securities Litigation Reform Act of 1995.These forward-looking statements include, among others, statements identified by words or phrases such as “potential,” “opportunity,” “believe,” “expect,” “anticipate,” “current,” “intention,” “estimate,” “assume,” “outlook,” “continue,” “seek,” “plans,” “achieve,” and similar expressions, or future or conditional verbs such as “will,” “would,” “should,” “could,” “may” or similar expressions.These statements are based on the current beliefs and expectations of our management and are subject to significant risks and uncertainties.There can be no assurance that these transactions will occur or that the expected benefits associated therewith will be achieved.A number of important factors could cause actual results to differ materially from those contemplated by our forward-looking statements in this press release.Many of these factors are beyond our ability to control or predict.These factors include, but are not limited to, those found in our filings with the Securities and Exchange Commission, including our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K.We believe these forward-looking statements are reasonable; however, undue reliance should not be placed on any forward-looking statements, which are based on current expectations.We do not assume any obligation to update any forward-looking statements as a result of new information, future developments or otherwise. Contacts:John C. Helmken II, President and CEO, 912-629-6486 Michael W. Harden, Jr., Chief Financial Officer, 912-629-6496 A printable PDF format of this entire Annual Earnings Release may be obtained from the Corporate Website at www.savb.comunder the “SEC Filings and More” link and then “Latest Earnings Release”. -2- The Savannah Bancorp, Inc. and Subsidiaries Fourth Quarter Financial Highlights December 31, 2010 and 2009 ($ in thousands, except share data) (Unaudited) % Balance Sheet Data at December 31 2009 Change Total assets $ 1,066,930 $ 1,050,508 Interest-earning assets 971,653 3 Loans 883,886 Other real estate owned 8,329 58 Deposits 923,745 5 884,569 Interest-bearing liabilities 883,527 Shareholders' equity 79,026 Loan to deposit ratio 89.48 8 % 99.92 % Equity to assets 8.04 % 7.52 % Tier 1 capital to risk-weighted assets 11.02 2 % 10.30 % Total capital to risk-weighted assets % 11.56 % Outstanding shares 7,200 0 5,932 21 Book value per share $11.92 $13.32 Tangible book value per share $11.39 $12.90 Market value per share $8.00 Loan Quality Data Nonaccruing loans $32,836 6 $32,545 Loans past due 90 days – accruing 1,570 95 Net charge-offs 8,687 Allowance for loan losses 17,678 15 Allowance for loan losses to total loans % 2.00 % 23 Nonperforming assets to total assets % 4.04 % 14 Performance Data for the Fourth Quarter Net income (loss) $(1,876) ) $762 2 Return on average assets (0.69) ) % 0.29 9 % Return on average equity % % Net interest margin 3.57 7 % 3.47 7 % Efficiency ratio 63.22 % % Per share data: Net income (loss) – basic $(0.26) $0.13 Net income (loss) – diluted Dividends $0.00 $0.02 2 NM Average shares (000s): Basic 5,932 21 Diluted 5,937 21 Performance Data for the Year Net income (loss) $(3,989) ) $929 Return on average assets (0.37) ) % 0.09 % Return on average equity (4.73) ) % % Net interest margin 3.43 3 % 3.46 % Efficiency ratio % 65.60 0 % Per share data: Net income (loss) – basic $(0.60) $0.16 6 Net income (loss) – diluted $(0.60 ) $0.16 Dividends $0.02 $0.185 Average shares (000s): Basic 6,625 5,933 12 Diluted 6,625 5 12 -3- The Savannah Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets ($ in thousands, except share data) (Unaudited) December 31, Assets Cash and due from banks Federal funds sold Interest-bearing deposits Cash and cash equivalents Securities available for sale, at fair value (amortized cost of $136,980 and $86,596) Loans, net of allowance for loan losses of $20,350 and $17,678 Premises and equipment, net Other real estate owned Bank-owned life insurance Goodwill and other intangible assets, net Other assets Total assets $ 1,066,930 $ 1,050,508 Liabilities Deposits: Noninterest-bearing Interest-bearing demand Savings Money market Time deposits Total deposits Short-term borrowings Other borrowings FHLB advances – long-term Subordinated debt Other liabilities Total liabilities Shareholders' equity Preferred stock, par value $1 per share:shares authorized 10,000,000, none issued - - Common stock, par value $1 per share: shares authorized 20,000,000, issued 7,201,346 and 5,933,789 Additional paid-in capital Retained earnings Treasury stock, at cost, 1,702 and 1,443 shares Accumulated other comprehensive income, net Total shareholders' equity Total liabilities and shareholders' equity $ 1,066,930 $ 1,050,508 -4- The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Income for the Twelve Months and Five Quarters Ending December 31, 2010 ($ in thousands, except per share data) (Unaudited) For the Twelve Months Ended Q4-10 / December 31, % Fourth Third Second First Fourth Q4-09 Chg Quarter Quarter Quarter Quarter Quarter % Chg Interest and dividend income Loans, including fees Investment securities 38 Deposits with banks 18 37 80 24 6 9 Federal funds sold 20 45 - 9 3 8 6 Total interest and dividend income Interest expense Deposits Borrowings & sub debt FHLB advances 38 78 91 85 83 Total interest expense Net interest income Provision for loan losses 61 Net interest income after the provision for loan losses Noninterest income Trust and asset management fees 11 Service charges on deposits Mortgage related income, net 76 89 92 Other operating income 55 77 Gain (loss) on hedges 2 16 - 48 Gain (loss) on sale of securities 18 Total noninterest income Noninterest expense Salaries and employee benefits Occupancy and equipment Information technology 16 FDIC deposit insurance 19 Loss on sale of foreclosed assets Other operating expense Total noninterest expense Income (loss) before income taxes Income tax expense (benefit) NM Net income (loss) Net income (loss) per share: Basic $ (0.26) $ (0.22) $ (0.01) $ (0.08) $ 0.13 Diluted $ (0.26) $ (0.22) $ (0.01) $ (0.08) $ 0.13 Average basic shares (000s) 12 21 Average diluted shares (000s) 12 7,200 21 Performance Ratios Return on average equity (4.73)% 1.16% (8.43)% (6.91)% (0.31)% (2.50)% 3.80% Return on average assets (0.37)% 0.09% (0.69)% (0.54)% (0.02)% (0.19)% 0.29% Net interest margin 3.43% 3.46% 3.57% 3.02% 3.54% 3.64% 3.47% Efficiency ratio 66.00% 65.60% 63.22% 76.41% 65.38% 60.01% 66.28% Average equity 11 Average assets Average interest-earning assets -5- The Savannah Bancorp, Inc. and Subsidiaries Selected Financial Condition Highlights – Five-Year Comparison ($ in thousands, except per share data) (Unaudited) Selected Average Balances Assets $ 1,078,464 $ 1,018,470 $ 960,260 $ 869,026 $ 769,917 Interest-earning assets Loans, net of unearned income Securities Other interest-earning assets Interest-bearing deposits Borrowed funds Total interest-bearing liabilities Noninterest-bearing deposits Total deposits Shareholders' equity Loan to deposit ratio – average 87% 98% 105% 105% 103% Selected Financial Data at Year-End Assets $ 1,066,930 $ 1,050,508 $ 1,007,284 $ 932,459 $ 843,514 Interest-earning assets Loans, net of unearned income Other real estate owned Deposits Interest-bearing liabilities Shareholders' equity Loan to deposit ratio 89% 100% 104% 106% 102% Shareholders' equity to total assets 8.04% 7.52% 8.03% 8.18% 7.89% Dividend payout ratio NM 118.19% 49.38% 36.73% 25.92% Risk-based capital ratios: Tier 1 capital to risk-weighted assets 11.02% 10.30% 10.28% 10.49% 11.09% Total capital to risk-weighted assets 12.29% 11.56% 11.54% 11.74% 12.34% Loan Quality Data Nonperforming assets Nonperforming loans Net charge-offs Allowance for loan losses Allowance for loan losses to total loans 2.46% 2.00% 1.54% 1.59% 1.24% Nonperforming loans to loans 4.34% 3.86% 3.19% 2.15% 0.31% Nonperforming assets to total assets 4.60% 4.04% 3.54% 2.09% 0.33% Net charge-offs to average loans 2.26% 1.03% 0.68% 0.01% 0.07% Per Share Data at Year-End Book value Tangible book value Common stock closing price (Nasdaq) Outstanding shares (000s) -6- The Savannah Bancorp, Inc. and Subsidiaries Selected Operating Highlights – Five-Year Comparison ($ in thousands, except per share data) (Unaudited) Summary of operations Interest income - taxable equivalent $ 47,961 $ 50,595 $ 56,714 $ 63,414 $ 55,347 Interest expense Net interest income - taxable equivalent Taxable equivalent adjustment Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Trust and asset management fees Service charges on deposit accounts Mortgage related income, net Other operating income Gain on hedges 2 - - Gain on sale of securities - - Total noninterest income Noninterest expense Salaries and employee benefits Occupancy and equipment FDIC deposit insurance 78 Information technology Loss on sale of foreclosed assets 44 - Other operating expense Total noninterest expense Income (loss) before income taxes Income tax expense (benefit) Net income (loss) $ (3,989) $ 10,002 Net income (loss) per share: Basic $ (0.60) Diluted $ (0.60) Cash dividends paid per share $ 0.185 Average basic shares outstanding (000s) Average diluted shares outstanding (000s) Performance ratios Net interest margin 3.43% 3.46% 3.58% 3.99% 4.44% Return on average assets (0.37)% 0.09% 0.63% 0.88% 1.30% Return on average equity (4.73)% 1.16% 7.60% 10.68% 16.19% Efficiency ratio 66.00% 65.60% 61.98% 56.15% 54.29% -7- The Savannah Bancorp, Inc. and Subsidiaries Selected Quarterly Data – 2010 and 2009 ($ in thousands, except per share data) (Unaudited) Condensed Quarterly Income Statements The following is a summary of unaudited quarterly results for 2010 and 2009: Fourth Third Second First FourthThird Second First Net interest income $ 8,029 $ 8,276 $ 8,429 $ 8,240 $ 8,084 $ 7,666 Provision for loan losses Net interest income after provision for loan losses 4,531 Noninterest income 1,726 Noninterest expense 6,539 Income (loss) before income taxes (282) 26 Income tax expense (benefit) (220) 85 Net income (loss) $ (1,563) $ (62) $ (488) $762 $ 346 $ 106 $ (285) Per share: Net income (loss) – basic $ (0.26) $ (0.22) $ (0.08) $ 0.13 $ 0.06 $ 0.02 Net income (loss) – diluted $ (0.26) $ 0.13 $ 0.02 $ (0.05) Dividends $0.00 $ 0.00 $ 0.00 $ 0.02 $ 0.02 $ 0.125 Average shares (000s) Basic Diluted Quarterly Market Values of Common Shares The Company's common stock was sold in an initial public offering on April 10, 1990.It is traded on the NASDAQ Global Market under the symbol SAVB.The quarterly high, low and closing stock trading prices for 2010 and 2009 are listed below.There were approximately 630 holders of record of Company Common Stock and, according to information available to the Company, approximately 1,150 additional shareholders in street name through brokerage accounts at December 31, 2010. Closing Market Prices Fourth Third Second First Fourth Third Second First High Low Close -8- The Savannah Bancorp, Inc. and Subsidiaries Allowance for Loan Losses and Nonperforming Assets (Unaudited) Fourth Third Second First Fourth ($ in thousands) Quarter Quarter Quarter Quarter Quarter Allowance for loan losses Balance at beginning of period $ 19,519 $ 18,775 $ 19,611 $ 17,678 $ 16,880 Provision for loan losses Net charge-offs Balance at end of period $ 20,350 $ 19,519 $ 18,775 $ 19,611 $ 17,678 As a % of loans 2.46% 2.34% 2.21% 2.26% 2.00% As a % of nonperforming loans 56.69% 47.56% 45.59% 53.40% 51.77% As a % of nonperforming assets 41.45% 38.44% 38.33% 44.47% 41.62% Net charge-offs as a % of average loans (a) 2.26% 2.03% 2.26% 1.63% 0.83% Risk element assets Nonaccruing loans $ 32,836 $ 40,837 $ 39,001 $ 35,579 $ 32,545 Loans past due 90 days – accruing Total nonperforming loans Other real estate owned Total nonperforming assets $ 49,099 $ 50,780 $ 48,978 $ 44,099 $ 42,444 Loans past due 30-89 days $ 11,164 $ 10,757 $ 10,259 $ 13,740 Nonperforming loans as a % of loans 4.34% 4.93% 4.85% 4.23% 3.86% Nonperforming assets as a % of loans and other real estate owned 5.85% 6.03% 5.72% 5.03% 4.76% Nonperforming assets as a % of assets 4.60% 4.63% 3.97% 4.21% 4.04% (a) Annualized -9- The Savannah Bancorp, Inc. and Subsidiaries Regulatory Capital Ratios The banking regulatory agencies have adopted capital requirements that specify the minimum level for which no prompt corrective action is required.In addition, the Federal Deposit Insurance Corporation (“FDIC”) has adopted FDIC insurance assessment rates based on certain “well-capitalized” risk-based and equity capital ratios.Failure to meet minimum capital requirements can result in the initiation of certain actions by the regulators that, if undertaken, could have a material effect on the Company’s and the Subsidiary Banks’ financial statements.The following table shows the capital ratios for the Company and the Subsidiary Banks at December 31, 2010 and 2009: ($ in thousands) Company Savannah Bryan Qualifying Capital Tier 1 capital Total capital Leverage Ratios Tier 1 capital to average assets 8.12% 8.25% 7.97% 7.93% 8.20% 8.57% Risk-based Ratios Tier 1 capital to risk-weighted assets 11.02% 10.30% 11.06% 10.02% 10.56% 10.57% Total capital to risk-weighted assets 12.29% 11.56% 12.32% 11.28% 11.83% 11.83% Following are the regulatory capital ratios minimum ratio and the minimum ratios to be classified as a well-capitalized holding company or bank: Well- Required Regulatory Capital Ratios: Minimum Capitalized Tier 1 capital to average assets 4.00% 5.00% Tier 1 capital to risk-weighted assets 4.00% 6.00% Total capital to risk-weighted assets 8.00% 10.00% Loan Concentration Schedule ($ in thousands) 12/31/10 % of Total 12/31/09 % of Total % DollarChange Non-residential real estate Owner-occupied $ 122,778 15 $ 108,070 12 14 Non owner-occupied 23 22 Construction - 1 Commercial land and lot development 5 5 Total non-residential real estate 43 40 Residential real estate Owner-occupied – 1-4 family 10 11 Non owner-occupied – 1-4 family 19 18 Construction 2 3 Residential land and lot development 8 10 Home equity lines 7 6 Total residential real estate 46 48 Total real estate loans 89 88 Commercial 9 10 Consumer 2 2 - Unearned fees, net - - Total loans, net of unearned fees $ 826,562 $ 883,886 -10- The Savannah Bancorp, Inc. and Subsidiaries Average Balance Sheet and Rate/Volume Analysis – Fourth Quarter, 2010 and 2009 Taxable-Equivalent (a) Variance Average Balance Average Rate Interest (b) Attributable to QTD QTD QTD QTD QTD QTD Vari- 12/31/10 12/31/09 12/31/10 12/31/09 12/31/10 12/31/09 ance Rate Volume ($ in thousands) (%) ($ in thousands) ($ in thousands) Assets Interest-bearing deposits $9 Investments - taxable Investments - non-taxable 76 72 4 1 3 Federal funds sold - 6 - Loans (c) 43 Total interest-earning assets Noninterest-earning assets $ 1,086,365 $1,038,328 Total assets Liabilities and equity Deposits $ 127,193 NOW accounts 7 Savings accounts 14 21 2 Money market accounts Money market accounts - institutional 76 CDs, $100M or more CDs, broker Other time deposits 97 Total interest-bearing deposits Short-term/other borrowings FHLB advances - long-term 78 83 - Subordinated debt 81 76 5 5 - Total interest-bearing liabilities 96 Noninterest-bearing deposits Other liabilities Shareholders' equity $ 1,086,365 $1,038,328 Liabilities and equity Interest rate spread Net interest margin Net interest income $ 8,841 $ 8,323 Net earning assets $ 933,974 $ 886,075 Average deposits Average cost of deposits 84% 95% Average loan to deposit ratio (a) This table shows the changes in interest income and interest expense for the comparative periods based on either changes in average volume or changes in average rates for interest-earning assets and interest-bearing liabilities.Changes which are not solely due to rate changes or solely due to volume changes are attributed to volume. (b) The taxable equivalent adjustment results from tax exempt income less non-deductible TEFRA interest expense and was $8 in the fourth quarter 2010 and 2009, respectively. (c) Average nonaccruing loans have been excluded from total average loans and categorized in noninterest-earning assets. -11- The Savannah Bancorp, Inc. and Subsidiaries Average Balance Sheet and Rate/Volume Analysis – 2010 and 2009 Taxable-Equivalent (a) Variance Average Balance Average Rate Interest (b) Attributable to YTD YTD YTD YTD YTD YTD Vari- 12/31/10 12/31/09 12/31/10 12/31/09 12/31/10 12/31/09 ance Rate Volume ($ in thousands) (%) ($ in thousands) ($ in thousands) Assets Interest-bearing deposits Investments - taxable Investments - non-taxable Federal funds sold 20 18 2 4 Loans (c) Total interest-earning assets Noninterest-earning assets $ 1,078,464 $1,018,470 Total assets Liabilities and equity Deposits $ 123,715 NOW accounts 2 Savings accounts 71 9 Money market accounts Money market accounts - institutional CDs, $100M or more CDs, broker Other time deposits Total interest-bearing deposits Short-term/other borrowings 38 FHLB advances - long-term 29 87 Subordinated debt - Total interest-bearing liabilities Noninterest-bearing deposits Other liabilities Shareholders' equity $ 1,078,464 $1,018,470 Liabilities and equity Interest rate spread Net interest margin Net interest income Net earning assets $ 926,535 $ 860,169 Average deposits Average cost of deposits 87% 98% Average loan to deposit ratio (a) This table shows the changes in interest income and interest expense for the comparative periods based on either changes in average volume or changes in average rates for interest-earning assets and interest-bearing liabilities.Changes which are not solely due to rate changes or solely due to volume changes are attributed to volume. (b) The taxable equivalent adjustment results from tax exempt income less non-deductible TEFRA interest expense and was $32 in 2010 and 2009, respectively. (c) Average nonaccruing loans have been excluded from total average loans and categorized in noninterest-earning assets. -12- The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Shareholders’ Equity For the Three Years Ended December 31, 2010 ($ in thousands, except share data) December 31, Common shares issued Shares, beginning of year Common stock issued - Exercise of options - - Shares, end of year Treasury shares owned Shares, beginning of year Treasury stock issued - - Unredeemed common stock 36 - - Unvested restricted stock - Shares, end of year Common stock Balance, beginning of year Common stock issued - 6 Exercise of options - - 4 Balance, end of year Additional paid-in capital Balance, beginning of year Common stock issued, net of issuance costs - 68 Stock-based compensation, net 49 89 Exercise of options - - 32 Balance, end of year Retained earnings Balance, beginning of year Net income (loss) Dividends paid Balance, end of year Treasury stock Balance, beginning and end of year Treasury stock issued 3 - - Balance, end of year Accumulated other comprehensive income (loss), net Balance, beginning of year Change in unrealized gains/losses on securities available for sale, net of tax Change in fair value and gains on termination of derivative instruments, net of tax Balance, end of year Total shareholders' equity $ 85,803 $ 79,026 $ 80,932 -13-
